DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggins (US 20070244413 A1 – cited in IDS) in view of Hardin (US 20080154207 A1 – cited in IDS).

For claim 1, Biggins teaches A guide wire [entire disclosure – see at least abstract] comprising:
a flexible first core wire [110] comprising a first plate-shaped portion [314] having a plate shape [Fig. 3] and a first linear portion [110 proximal to 314 on Fig. 3] having a linear shape, [Fig. 3], the first core wire extending [Figs. 1-4] in an axial direction, [L-------X], the first plate-shaped portion possessing a distal end [end of 314 nearest 316] and a proximal end opposite the distal end in the axial direction, [other end of 314 which is furthest from 316], the first linear portion possessing a distal end [end of 110 nearest 314] and a proximal end [104] opposite the distal end in the axial direction, [Figs. 1-2], the distal end of the first linear portion being connected to the proximal end of the first plate-shaped portion so that the first plate-shaped portion and the first linear portion are continuous with one another; [Fig. 3];
the first plate-shaped portion [314] possessing a width [widest dimension depicted in Fig. 3] in a width direction orthogonal to the axial direction [then shown as a thinnest dimension of 314 in Fig. 4] and the first linear portion possessing a width [dimension shown orthogonal/perpendicular to longitudinal axis of 110] in the width direction, the width of the first plate-shaped portion being greater than the width of the first linear portion so that the first linear portion is thinner than the first plate-shaped portion; [Fig. 3]; 
a flexible second core portion (i.e., a core wire portion) [portion of 110 distal of 314 (i.e., 526 and 205)] comprising a second plate-shaped portion [316] having a plate shape [Fig. 4] and a second linear portion [205] having a linear shape, [Fig. 4], the second plate-shaped portion possessing a distal end [end of 316 nearest 217] and a proximal end [end of 316 furthest from 217] opposite the distal end in the axial direction, the second linear portion possessing a distal end [end of 205 nearest 217] and a proximal end [end of 205 nearest 316] opposite the distal end in the axial direction, the distal end of the second plate-shaped portion being connected to the proximal end of the second linear portion so that the second plate-shaped portion and the second linear portion are continuous with one another; [Fig. 4]; 
the second plate-shaped portion possessing a width [best shown in Fig. 4 – tallest dimension of 216] in the width direction and the second linear portion possessing a width [Fig. 4]; and
the second plate-shaped portion axially overlapping the first linear portion, and the second linear portion axially overlapping the first plate-shaped portion. [314, 316, 110, and 217 all are collinear along the longitudinal axis of 110 and thereby can be understood to be “axially overlapping” each other]. 

Biggins fails to teach the second core portion being a full second core wire (i.e., fails to teach two core wires). However, consider that Biggins does teach in ¶25 the core wire being a multi-part construction.  Hardin teaches a guide wire having two core wires [entire disclosure – see most preferably Figs. 8-13].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the guidewire of Biggins to incorporate the two-core wire configuration of Hardin (e.g., to modify the second core portion of Biggins to be a second core wire as taught by Hardin) in order to permit alteration of the physical properties of the guidewire to improve strength and navigability of the instrument during procedures.  As motivated by Hardin ¶¶2-9.  

For claim 2, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 1, wherein
the second core wire is shorter than the first core wire, the second core wire possessing a distal portion and a proximal portion, [i.e., see Biggins where 526 and 205 are shorter than portion of 110 proximal 514 where then 526 is a proximal portion of second core portion and 205 is a distal portion of second core portion], and 
at least the distal portion and the proximal portion of the second core wire are fixed to the first core wire. [i.e., see Biggins where 205 and 526 are fixed to proximal of 110] [where the particular claim feature of the second core portion then being a second core wire is addressed in the motivated incorporation of the feature of Hardin as motivated in claim 1]. 

For claim 3, Biggins fails to teach the claimed length between the distal end of the first plate portion to the proximal end of the second plate portion.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed length(s) (i.e., the claimed range).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum plate portion length in order to provide the most  useful guidewire.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claim 4, Biggins teaches The guide wire according to claim 1, wherein the first plate-shaped portion and the second plate-shaped portion each possess a cross section of a flat plate in a natural state in which no external force is applied, [Figs. 3-4], and the first plate-shaped portion and the second plate-shaped portion have surfaces parallel to one another in a thickness direction, [consider that surface of 522 is parallel to edge surface of 316 (between 518 and 520) – a form  of parallel construction (in “a thickness direction”)], the thickness direction being orthogonal to the axial direction and perpendicular to the width direction. [in each of 314, 316 a thickness is perpendicular to both longitudinal axis and plane of 518/520 and 522/524]. 

For claim 5, Biggins teaches The guide wire according to claim 1, wherein a center of a cross- sectional shape of the first linear portion and a center of a cross-sectional shape of the second linear portion are coaxial to one another along the longitudinal direction of the wire. [centroid of 314 and 316 are coaxial and collinear with longitudinal axis of 110]. 

For claim 6, Biggins teaches The guide wire according to claim 5, further comprising:
a positioning portion [526] which maintains the first linear portion and the second linear portion  as coaxial to one another. [Figs. 5-6]. 

For claim 7, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 6, wherein the positioning portion includes a first groove formed in the first plate-shaped portion and into which the second linear portion is positioned, and a second groove formed in the second plate-shaped portion and into which the first linear portion is positioned. [consider various two groove configurations shown in Hardin Figs. 8-13 when applied to linear and plate shaped portions of Biggins — as motivated in claim 1]. 

For claim 8, Biggins teaches The guide wire according to claim 1, wherein the first linear portion possesses a cross-sectional shape and the second linear portion possesses a cross-sectional shape, the 	cross-sectional shape of the first linear portion and the cross-sectional shape of the second linear portion being a common shape. [a circular cross section is present in 110 besides at 314 and 316]. 

For claim 9, Biggins teaches The guide wire according to claim 1, wherein
a cross-sectional shape of the first linear portion is circular or semicircular, and
a cross-sectional shape of the second linear portion is circular or semicircular. [a circular cross section is present in 110 besides at 314 and 316]. 

For claim 10, Biggins teaches The guide wire according to claim 1, wherein the second core wire has a third linear portion [526] that is provided continuously on the proximal side of the second plate-shaped portion, [Figs. 5-6], the third linear portion possessing a linear shape that has a width in the width direction smaller than the width of the second plate-shaped portion so that the third linear portion is thinner than the second plate-shaped portion, [526 is lesser in width that widest of 518/520], the third linear portion overlapping the first linear portion in the axial direction. [526 is collinear and coaxial with proximal portion of 110 which is a form of axial overlap]. 

For claim 11, Biggins teaches A guide wire [entire disclosure – see at least abstract] comprising:
[110] comprising a first plate-shaped portion [314] having a plate shape [Fig. 3] and a first linear [110 proximal to 314] portion having a linear shape, [Fig. 3], the first core wire extending [Figs. 1-4] in an axial direction, [LX], the first plate-shaped portion possessing a distal end [end of 314 nearest 316] and a proximal end [end of 314 furthest from 316] opposite the distal end in the axial direction, [Fig. 3], the first linear portion possessing a distal end [end nearest 314] and a proximal end [end furthest from 316] opposite the distal end in the axial direction, [Figs. 1-3], the distal end of the first linear portion being connected to the proximal end of the first plate-shaped portion [314] so that the first plate-shaped portion and the first linear portion are continuous with one another; [Fig. 3]; 
the first plate-shaped portion [314] possessing a cross-sectional shape [Figs. 3 and 5-6] and the first linear portion possessing a cross-sectional shape, [Figs. 3-4], at least one dimension of the cross-sectional shape of the first linear portion being smaller than at least one dimension of the cross-sectional shape of the first plate-shaped portion; [i.e., 314 is wider at widest point than diameter of circular cross section of 110 proximal to 314]; 
a second core portion (i.e., a second core wire portion) [portion of 110 distal 314 (i.e., 526 and 205 with 316 therebetween)] comprising a second plate-shaped portion [316] having a plate shape [Fig. 4] and a second linear portion [526 and 205] having a linear shape, [Fig. 4], the second plate-shaped portion [314] possessing a distal end [end nearest 205] and a proximal end [end nearest 526] opposite the distal end in the axial direction, [Fig. 4], the second linear portion possessing a distal end [end of 205 nearest 217] and a proximal end [end of 526 nearest 314] opposite the distal end in the axial [Fig. 4], the distal end of the second plate-shaped portion being connected to the proximal end of the second linear portion so that the second plate-shaped portion and the second linear portion are continuous with one another; [Fig. 4]; 
the second plate-shaped portion possessing a cross-sectional shape and the second linear portion possessing a cross-sectional shape, at least one dimension of the cross-sectional shape of the second linear portion being smaller than at least one dimension of the cross-sectional shape of the second plate-shaped portion; [Figs. 4 and 6 showing 314 with a greater width cross section than the diameter of circular 526 and 205]; 
the second plate-shaped portion [316] axially overlapping the first linear portion [314], and the second linear portion [205/526] axially overlapping the first plate-shaped portion [110 proximal 314];  [where 110, 314, 526, 316, and 205 are collinear and coaxial along L-X such that they can be understood to “axially overlap” per Figs. 3-6];  and
the cross-sectional shape of the first plate-shaped portion is equivalent to the cross-sectional shape of the second plate-shaped portion, [Figs. 3-6], and the cross-sectional shape of the first linear portion is equivalent to the cross-sectional shape of the second linear portion. [where 110 is a constant diameter through proximal to 314 then 526 to 205]. 

Biggins fails to teach the second core portion being a full second core wire (i.e., fails to teach two core wires). However, consider that Biggins does teach in ¶25 the core wire being a multi-part construction.  Hardin teaches a guide wire having two core wires [entire disclosure – see most preferably Figs. 8-13].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the guidewire of Biggins 

For claim 12, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 11, wherein
the distal end of the first plate-shaped portion of the first core wire is fixed to the distal end of the second linear portion of the second core wire at a first fixing portion, [end of 314 contacting 205 through 526 where then 526 can constitute a fixing portion]
the proximal end of the first linear portion [proximal end of 110] of the first core wire is fixed to the proximal end of the second core wire [the particular claim feature of the second core portion then being a second core wire is addressed in the motivated incorporation of the feature of Hardin as motivated in claim 11] at a second fixing portion, [e.g., Biggins proximal of 110 can connect to 526 to 316 to 205 through a distalmost end/tip of 314 which can constitute a form of a second fixing portion] and
the first core wire and the second core wire are unfixed to one another between the first fixing portion and the second fixing portion. [the feature of two distinct core wires which are “unfixed” to one another is addressed by the motivated incorporation of the “unfixed” dual core wires of Higgins Figs. 8-13 as motivated in claim 11]. 

For claim 13, the motivated combination of Biggins and Hardin The guide wire according to claim 11, wherein
[see Biggins where 526 then 316 then 205 is shorter than 110 and 314 where then feature of the second core portion then being, in particular, a second core wire is addressed in the motivated incorporation of the feature of Hardin as motivated in claim 11]. 	

For claim 14, Biggins teaches The guide wire according to claim 11, wherein
the guide wire possesses a width direction orthogonal to the axial direction, [Figs. 3-6], 
the guide wire possesses a thickness direction orthogonal to the axial direction and perpendicular to the width direction, [guidewire necessarily has a thickness and width (i.e., diameter of 110 and then thickness of 314, 316)], and
the first linear portion is smaller than the first plate-shaped portion in the width direction, the second linear portion is smaller than the second plate-shaped portion in the width direction, [throughout entire disclosure, 314 and 316 are wider than 110, 526, 205], and
the first linear portion, the first plate-shaped portion, the second linear portion, and the second plate-shaped portion have the same thickness in the thickness direction. [110, 526, and 205 are equal in diameter per Figs. 3-6, as well as 314 and 316 being (optionally per ¶26) equal in diameter per Figs. 3-6]. 

For claim 15, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 11, wherein
[see grooved combination of core wires in Hardin Figs. 8-13 then applied to plate and linear portions of Biggins — as motivated in claim 11].

For claim 16, Biggins teaches A guide wire [entire disclosure – see at least abstract] comprising:
a first core wire [110] comprising a first plate-shaped portion [314] having a plate shape [Fig. 3] and a first linear portion [110 proximal to 314] having a linear shape [Fig. 3], the first core wire extending in an axial direction [LX], the first plate-shaped portion possessing a distal end [end nearest 526] and a proximal end [end furthest from 526] opposite the distal end in the axial direction, [Fig. 3], the first linear portion [110] possessing a distal end [end nearest 314] and a proximal end [end furthest from 314] opposite the distal end in the axial direction, [Figs. 2-3], the distal end of the first linear portion being connected to the proximal end of the first plate-shaped portion so that the first plate-shaped portion and the first linear portion are continuous with one another; [Figs. 2-3]; 
the first plate-shaped portion [314] possessing a cross-sectional shape [Figs. 3-6] and the first linear portion possessing a cross-sectional shape, [Figs. 2-4], at least one dimension of the cross-sectional shape of the first linear portion being smaller than at least one dimension of the cross-sectional shape of the first plate-shaped portion; [Fig. 3]; 
portion [526 to 316 to 205 (i.e., a second core wire portion) comprising a second plate-shaped portion [316] having a plate shape [Figs. 4 and 6] and a second linear portion [526 and 205] having a linear shape, [Figs. 4 and 6], the second plate-shaped portion possessing a distal end [end of 316 nearest 205] and a proximal end [end of 316 nearest 526] opposite the distal end in the axial direction, [Fig. 4, the second linear portion possessing a distal end [end of 205 nearest 217] and a proximal end [end of 526 nearest 314] opposite the distal end in the axial direction, [Fig. 4], the distal end of the second plate-shaped portion being connected to the proximal end of the second linear portion so that the second plate-shaped portion and the second linear portion are continuous with one another; [Fig. 4]; 
the second plate-shaped portion possessing a cross-sectional shape and the second linear portion possessing a cross-sectional shape, [Figs. 4 and 6], at least one dimension of the cross-sectional shape of the second linear portion being smaller than at least one dimension of the cross-sectional shape of the second plate-shaped portion; [Figs. 4 and 6]; 
the second plate-shaped portion axially overlapping the first linear portion, and the second linear portion axially overlapping the first plate-shaped portion; [Figs. 3-6]; 
the first core wire comprising a tapered portion possessing a distal end, the distal end of the tapered portion being connected to the proximal end of the first linear portion; [i.e., 110 tapers to 314 per ¶¶24-25]; 
a proximal end of the second core portion [526 to 316 to 205] being at the distal end of the tapered portion in the axial direction such that the second core wire is shorter [portion distal 314 is shorter than 110 proximal and including 314 see Figs. 2-4]; and
the proximal end of the second core portion being fixed to the first core wire at a first fixation portion, [e.g., proximal end of 526 contacting distal end of 314 can be a first fixation portion], the distal end of the first plate-shaped portion being fixed to the distal end of the second linear portion at a second fixation portion, [e.g., distal half of 526 which is continuous with 314 can be a second fixation portion]. 

Biggins fails to teach the second core portion being a full second core wire (i.e., fails to teach two core wires). However, consider that Biggins does teach in ¶25 the core wire being a multi-part construction.  Hardin teaches a guide wire having two core wires being unfixed to each other between fixation portions [entire disclosure – see most preferably Figs. 8-13 with separable core wires via fixing grooves and length(s) thereof being a form of “fixation portions”].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the guidewire of Biggins to incorporate the two-core wire configuration of Hardin (e.g., to modify the second core portion of Biggins to be a second core wire as taught by Hardin) in order to permit alteration of the physical properties of the guidewire to improve strength and navigability of the instrument during procedures.  As motivated by Hardin ¶¶2-9.  

For claim 17, Biggins teaches The guide wire according to claim 16, wherein
the cross-sectional shape of the first plate-shaped portion is one of an entirely rectangular cross-section or a rectangular cross-section with a groove along one [e.g., Figs. 5-6 showing 314 and 316 as rectangular with rounded corners]. 

For claim 18, Biggins teaches The guide wire according to claim 16, wherein 
the cross-sectional shape of the first plate-shaped portion is equivalent to the cross-sectional shape of the second plate-shaped portion, and the cross-sectional shape of the first linear portion is equivalent to the cross-sectional shape of the second linear portion.  [Figs. 3-6].  

For claim 19, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 16, wherein 
the first plate-shaped portion comprises a groove and the second linear portion is positioned in the groove of the first plate-shaped portion, and the second plate-shaped portion comprises a groove and the first linear portion is positioned in the groove of the second plate-shaped portion. [see grooved combination of core wires in Hardin Figs. 8-13 then applied to plate and linear portions of Biggins — as motivated in claim 16].

For claim 20, the motivated combination of Biggins and Hardin teaches The guide wire according to claim 19, wherein
the first plate-shaped portion transitions to the first linear portion at a first transition location such that the cross-sectional shape of the first core wire at the first transition location is a shape devoid of the groove; and the second plate-shaped portion [i.e., in Biggins, see tapering of linear portions into flattened portions 314 and 316 in Figs. 3-6 (i.e., in perspective showing 110 sloping to “edges” of 314 and 316 can be maintained when incorporating the features of Hardin as motivated in claim 16]. 

For claims 21-23, Biggins does not explicitly teach a first core wire fixed to a second core wire by a solder or brazing material or, similarly, the first and second fixation portions being solder or brazing material.  However, consider that Biggins does teach in ¶23 and ¶25 that the use of brazing and/or soldering for joinery in guidewires is apparent to one of ordinary skill in the pertinent art.  Accordingly, the combined teachings of Biggins in view of Hardin would thereby also make obvious a first and second core wire fixed to each other (and/or the fixation portions thereof being formed) by a solder or brazing material as apparent to one of ordinary skill in the pertinent art.   As motivated by Biggins ¶23 and ¶25.  

In consideration of Examiner’s interpretation of the final limitation of claim 14 and the § 112(b) issues raised above with the claim, and in earnest and good faith advancement of prosecution, Claim(s) 14 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Biggins in view of Hardin and Harris (US 4796642 A).

If (arguendo) Biggins fails to teach the linear portions and plate-shaped portions as having the same thickness (i.e., an equivalent thickness between all four portions), then: consider that Biggins does teach in ¶¶25-26 the thicknesses and dimensions of the plate portions (and the guidewire as a whole) being adjustable.  Harris teaches a guide wire having a plate shaped portion [34] having an equivalent thickness dimension [34] to a linear portion [14].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the thicknesses of the plate and linear portions to be equivalent as taught by Harris in order to improve the balance between rigidity, flexibility, and thereby improved navigability / usability.  As motivated by  Harris cols. 1-3. 

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.

pplicant argues 
    PNG
    media_image1.png
    858
    699
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    83
    663
    media_image2.png
    Greyscale


Examiner respectfully disagrees. 	Applicant appears to assert that one of ordinary skill would not be able to combine the teachings of Biggins and Hardin in a manner that would arrive at the claimed invention due to a supposed incorporation of the splittable wire of Hardin resulting in a structure in Biggins that is different from what is claimed.  Such an argument appears to be regarding a matter of bodily incorporating the structure of Hardin into the two-portion arrangement of Biggins.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


    PNG
    media_image3.png
    777
    688
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    404
    678
    media_image4.png
    Greyscale

	Examiner respectfully disagrees.  Applicant’s particular statement “In other words, there is an unfixed portion between two fixed portions” inserts a feature into the instant invention that is not actively recited in the claims.  The instant limitations do not explicitly or implicitly recite or encompass an “unfixed portion” which is instead only present in Applicant’s remarks herewith.  Accordingly, Applicant’s basis of contention as to a distinction between the cited references and the instant invention is a basis which is not readily apparent in the claims as written.  Further, the terms “fixation portions” and “unfixed portion” do not themselves reasonably preclude the form of joinery suggested by Hardin.  In Hardin teaching a guidewire which is separable along its length by a central scored/interlocking portion the feature in the thereby combination of Biggins and Hardin of an unfixed portion between fixed portions when the sections are separated along a select length of the guidewire is well and reasonably made obvious. 

	Applicant argues
    PNG
    media_image5.png
    478
    693
    media_image5.png
    Greyscale

	Examiner respectfully disagrees.  Examiner first notes that the rejection of claims 21-23 does not rely upon Hardin to teach the feature in question.  Further, Examiner notes that the combination of Biggins and Hardin does not rely upon the modification of Hardin (and any alleged intent of the invention of Hardin regarding joinery) — but rather the modification of Biggins (in view of the teachings of Hardin).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791